1                                                         JS-6
2
3
4
5
6
7
8
9                      UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA
11
12   SHEILA BIGLANG-AWA, an                Case No.: 2:19-cv-00253-RGK-E
     individual,
13
14   Plaintiff,                             [PROPOSED] ORDER DISMISSAL
                                            WITH PREJUDICE
15   v.
16
     THE RITZ-CARLTON HOTEL
17   COMPANY, LLC, a Delaware
18   limited liability company; and DOES
     1-10, inclusive,
19
20   Defendants.

21
22
23
24
25
26
27
28
                                [PROPOSED] ORDER
                            DISMISSAL WITH PREJUDICE
1          After consideration of the Joint Stipulation for Dismissal of the entire action
2    with Prejudice filed by Plaintiff Sheila Biglang-Awa (“Plaintiff”) and The Ritz-
3    Carlton Hotel Company, LLC (“Defendant”), the Court hereby enters a dismissal
4    with prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety.
5    Each party shall bear his or its own costs and attorneys’ fees.
6          IT IS SO ORDERED.
7
     DATED: April 24, 2019
8
9
                                      UNITED STATES DISTRICT COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          1
                                   [PROPOSED] ORDER
                               DISMISSAL WITH PREJUDICE
